DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I and Species 1 in the reply filed on 07/26/2021 is acknowledged.  The traversal is on the ground(s) that searching all inventions and species would not constitute a serious burden.  This is not found persuasive because as set forth in the Restriction Requirement mailed on 06/09/2021, the different groups of inventions are separately classified requiring separate searches in different search classes (e.g. F16H 59/02 versus F16H 61/02), and that the various species would similarly require different search strategies and search queries (e.g. search terms and classifications for materially different shift device housing shapes and functions), all of which constitute an undue burden.
Claims 5-10, 21, 25-28, and 33 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), with claims 5-10 and 25-28 as being drawn to a nonelected Species 4 and Claims 21 and 33 as being drawn to a nonelected Species 2; there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 07/26/2021.
The requirement is still deemed proper and is therefore made FINAL.

Drawings
The drawings are objected to because the drawings appear to be solid shaded CAD models, which due to the shading making it difficult to ascertain, and which are capable of illustration by other medium such as ink drawings, and what is shown.


Claim Objections
Claims 1, 22-23, 34, and 36 are objected to because of the following informalities:
Claim 1 Line 2; Claim 35 Line 2: The recitation “at least first and second series of touch sensors” should be amended to --at least a first and a second series of touch sensors--.
Claim 1 Line 25; Claim 35 Line 25: The recitation “an operating mode” should be amended to --the operating mode--.
Claim 1 Line 25; Claim 35 Line 25: The recitation “one of said operating modes” should be amended to --one of said plurality of operating modes--.
Claim 22 Line 4; Claim 34 Line 4; Claim 36 Line 4: The recitation “one of the operating modes” should be amended to --one of the plurality of operating modes--.
Claim 23 Line 2: The recitation “first and second series of touch sensors” should be amended to --a first and a second series of touch sensors--.
Claim 23 Line 45: The recitation “one of said operating modes” should be amended to --one of said plurality of operating modes--.
Claim 23 Line 45: The recitation “an operating mode” should be amended to --the operating mode--.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitation(s) is/are: 
Operating mode element (Claim 1), being interpreted as a “circuit board” per Applicant’s original disclosure (see Page 30 Line 13)

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-4, 11-20, 22-24, 29-32, and 34-36 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 Lines 27-28; Claim 23 Lines 47-48; Claim 35 Lines 27-28: The recitation “at least a first operating mode change action, each said operating mode change action” is indefinite. It is unclear if this means that there can be multiple “first operating mode change actions” or multiple “operating mode change actions”, further is the “each said operating mode change action” is referring to the “first operating mode change action” or is it referring to an “operating mode change action”?
Claim 1 Line 6; Claim 35 Line 6: The recitation “at least three touch sensors” is indefinite. It is unclear if these are the same touch sensors as previously indicated (Claim 1 Line 4) or are intended as a separate second set of at least three touch sensors (i.e. are there at least three touch sensors in total or at least six touch sensors in total).
Claim 17 Lines 12-13; Claim 23 Lines 26-27: The recitation “the first touch sensor pair comprises the first series fourth touch sensor and the second series fourth touch sensor” is indefinite. Previously it was recited that the first touch sensor pair comprises the “the first series first touch sensor and the second series first touch sensor” (Claim 17 Lines 6-7; Claim 23 Lines 20-21), and accordingly it is unclear if the first series now includes a total of four touch sensors, which would go against the normal definition of a “pair”, or if alternatively this is a typo and should instead be “the fourth touch sensor pair”.
Claims 2-4, 11-16, 18-19, 22, 24, 29-32, 34, and 36 are rejected due to their dependency on a rejected claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 11, 13-19, 22-24, 29-31, and 34-36 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (DE 10 2009 031 649 A1) in view of Hessel (WO 2020/099620 A1) and Hinckley et al. (US 2001/0011995).
Regarding Claims 1 and 35, Lee discloses a shift device, comprising: 
At least first (11, 21, 31, 41) and second (12, 22, 32, 42) series of touch sensors (see [0014] of the translation, disclosing touch sensitive surfaces).
An operating mode element (the Examiner notes that the operating mode element is being interpreted as a circuit board, and further that in a touch sensitive shift device as disclosed a microcontroller would be necessarily present for the shift device to operate as intended, this is also addressed below in the Hessel reference).
The first series comprising at least three touch sensors (11, 21, 31, 41), the touch sensors in the first series arranged in a first pattern that extends in a first direction (see Fig. 1, showing a first direction in an up/down direction as the figure is oriented). 
The second series comprising at least three touch sensors (12, 22, 32, 42), the touch sensors in the second series arranged in a second pattern that extends in the first direction (see Fig. 1), the second pattern extending substantially parallel to the first pattern (see Fig. 1). 

Each touch sensor pair comprising a touch sensor of the first series and a touch sensor of the second series (see Fig. 1; see also [0025] of the translation).
For each touch sensor pair, the touch sensor of the first series and the touch sensor of the second series are aligned in a second direction (see Fig. 1, showing a second direction that is left/right as the figure is oriented), the second direction substantially perpendicular to the first direction (see Fig. 1).
Each touch sensor pair corresponding to a respective one of a plurality of operating modes (see Fig. 1, showing indicators for gears P, R, N, and D, with each gear being associated with a pair of touch sensors).
The operating mode element configured to change from one of the plurality of operating modes to a different one of the plurality of operating modes (see [0026] and [0027] of the translation, disclosing that touch sensors are uses to change to a specific gear selection, and accordingly the operating modes would be these gear selections), and to emit a shift signal indicating the operating mode to which the operating mode element has changed (the Examiner notes that for the shift device to operate as intended the touch sensor inputs would have to also have a signal output in the form of a shift signal output for the vehicle to change gears), only upon occurrence of a sequence of actions consisting of: 
A shift initiation action consisting of each touch sensor in a shift initiation touch sensor pair simultaneously sensing a touch (see [0011] of the translation), said shift initiation touch sensor pair being one of said plurality of touch sensor pairs (see [0027] of the translation) and corresponding to a current operating mode (see [0027] of the translation, disclosing for example starting in the current gear of P and swiping through to the desired gear of D), said current operating mode being one of said operating modes and being an operating mode in which the operating mode element is at the time of 
Then at least a first operating mode change action (see [0027] of the translation), each said operating mode change action consisting of: 
Each touch sensor in a shift-to sensor pair simultaneously sensing a touch (see [0027] of the translation, disclosing a sliding movement; see also Fig. 1, showing that to get from D from P the operator would have to “slide” through R and N). 
Said shift-to sensor pair being one of said plurality of touch sensor pairs and being “adjacent to” (for claim 1) or “different from” (for claim 35) a current mode touch sensor pair (see Fig. 1, showing the sensor pairs would be adjacent pairs and accordingly would also be different pairs). 
Said current mode touch sensor pair being one of said plurality of touch sensor pairs (see Fig. 1) and corresponding to an operating mode in which the operating mode element is at the time of the operating mode change action (see [0026] and [0027] of the translation, disclosing that to shift between P and D that a sliding movement is required, this means that sequential touching of touch sensor pairs is required, which would mean that a selection signal for both R and N would be sent to the microprocessor, and accordingly, the current mode touch sensor pair would correspond to the operating mode that the operating mode element is at the time of the operating mode change action).
Lee does not explicitly disclose “an operating mode element” (i.e. a circuit board), and while as stated above, a circuit board would be required for the shift device to operate as intended. In the interest of compact prosecution, the Examiner notes that Hessel, which is similarly directed to touch sensor shift device, teaches a control device in the form of an integrated circuit or microcontroller that takes the touch sensor signal in as an input and then outputs control signals (i.e. shift signals) (see [0030] of the translation).
Lee with the operating mode element in the form of a microcontroller as taught in Hessel to allow for the shift device to operate as intended by providing a means through which a signal input from the touch sensors can be converted into a shift signal output for changing gears in the vehicle.
The resulting Combination does not explicitly suggest that a touch activating two adjacent touch sensor pairs has to be within a maximum duration time interval. However, Hinckley, which is directed to touch sensitive input devices, teaches the use of a “time out” function to prevent against accidental selection due to an accidental brushing of the touch sensor. This requires that the touch has to be within a certain time frame otherwise no selection is made (see [0154]).
One having ordinary skill in the art before the effective filing date of the claimed invention would have readily appreciated that requiring sequential selection between two adjacent touch sensor pairs within a defined time-out period, and consequently providing a “maximum duration time interval”, would be essential to providing safe and accurate shifting of the vehicle, by preventing a short unintentional brushing of a touch sensor pair from causing a shift change that could present an unsafe driving even (e.g. accidentally shifting the vehicle into reverse from park).
Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the shift device suggested by the Combination with a maximum duration time interval between sequential touch sensor pair activations as taught in Hinckley to prevent accidental shift changes due to an accidental brushing of one of the touch sensor pairs.
The resulting Combination would necessarily meeting the recited claim language “each touch sensor in a shift-to sensor pair simultaneously sensing a touch within a maximum duration time interval since said shift initiation action or a most recent previous operating mode change action” since a 
Regarding Claim 2, Lee further discloses a shift device as recited in claim 1, wherein: 
The device further comprises a sensor housing (3).
The sensor housing comprises at least a first recessed region and a second recessed region (see Fig. 1, showing a recessed area 2, that is subdivided into a first recessed region and a second recessed region by element 5, with the first recessed region being to the left of element 5 and the second recessed region being to the right of element 5 as the figure is oriented).
Each of the touch sensors comprises a respective touch sensor contact (see Fig. 1, showing the outer surface of the touch sensor, which serves as the touch sensor contact). 
The touch sensor contacts of the first series of touch sensors and the first recessed region together define a first recess (see Fig. 1). 
The touch sensor contacts of the second series of touch sensors and the second recessed region together define a second recess (see Fig. 1).
	Regarding Claims 3 and 24, Lee further disclose a shift device as recited in claims 2 and 23 respectively, wherein: 
An axis of the first recess is substantially parallel to the first direction (see Fig. 1). 
An axis of the second recess is substantially parallel to the first direction (see Fig. 1).
Regarding Claim 4, Lee further discloses a shift device as recited in claim 2, wherein the plurality of touch sensor pairs comprises at least a first touch sensor pair (11, 12), a second touch sensor pair (21, 22) that is adjacent to the first touch sensor pair (see Fig. 1), a third touch sensor pair (31, 32) that is adjacent to the second touch sensor pair (see Fig. 1), and a fourth touch sensor pair (41, 42) that is adjacent to the third touch sensor pair (see Fig. 1). 

A second portion of the first recess is in a second region, the second region is defined by the second plane and a third plane (see Fig. 1, showing a third plane perpendicular to the first direction and below the touch sensor 41), the third plane (iii) is perpendicular to the first direction, and (iv) is located such that the second, third and fourth touch sensor pairs are in the second region and no other touch sensor pair is in the second region (see Fig. 1).
A contour of the first recess in the first portion differs from a contour of the first recess in the second portion (see Fig. 1, for example showing as the figure is oriented, that the “left/right” contour in the first portion is different than the “up/down” contour of the second portion).
Regarding Claim 11, Lee does not disclose a protrusion between the first series and the second series for the shift device as recited in claim 1.
However, Hessel teaches that the first and second series of touch sensors can be formed in two separate spaced apart recesses (see Fig. 4; see also [0008] and [0043] of the translation).
Wherein the device further comprises a protruding region, the protruding region between the first series and the second series (see Fig. 4, the Examiner notes that since each series is a separate and spaced apart recessed track, that this would create a protruded raised area between the two series).
One having ordinary skill in the art before the effective filing date of the claimed invention would have readily appreciated that separating the two series of touch sensors with a protrusion would aid a vehicle operating in properly positioning their fingers such that one finger is located in each 
Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to provide the shift device disclosed in Lee with two separate recessed tracks for the first and second series of touch sensors separated by a protrusion as taught in Hessel by providing a physical indicator for an operator that their two fingers are accurately positioned for causing a gear shift.
Regarding Claim 13, the Combination further suggests a shift device as recited in claim 11, wherein the protruding region extends at least substantially along the entire distance of a region between the first series and the second series, such that any plane that passes through any portion of the first series and any portion of the second series also passes through the protruding region (the Examiner notes that since the first and second series of touch sensors are in separate recessed tracks that are spaced from one another, the protrusion would extend fully between the two, and accordingly the claim language is met).
Regarding Claim 14, Lee further discloses a shift device as recited in claim 1, wherein the first series of touch sensors and the second series of touch sensors together comprise all of the touch sensors in the device (see Fig. 1, showing no additional touch sensors).
	Regarding Claim 15, Lee further discloses a shift device as recited in claim 1, wherein the plurality of operating modes correspond to transmission modes of a motor vehicle (see [0026] of the translation, disclosing parking, reverse, neutral position, and driving gears).
	Regarding Claim 16, Lee further discloses a shift device as recited in claim 1, wherein the plurality of touch sensor pairs comprises at least a first touch sensor pair (11, 12), a second touch sensor 
The plurality of operating modes comprises a park mode, a reverse mode, a neutral mode and a drive mode for a motor vehicle (see Fig. 1; see also [0026] of the translation).
The first touch sensor pair corresponds to said park mode (see Fig. 1; see also [0026] of the translation).
The second touch sensor pair corresponds to said reverse mode (see Fig. 1; see also [0026] of the translation).
The third touch sensor pair corresponds to said neutral mode (see Fig. 1; see also [0026] of the translation).
The fourth touch sensor pair corresponds to said drive mode (see Fig. 1; see also [0026] of the translation).
Regarding Claims 17 and 29, Lee further discloses a shift device as recited in claims 1 and 23 respectively, wherein: 
The plurality of touch sensor pairs comprises at least a first touch sensor pair (11, 12), a second touch sensor pair (21, 22) that is adjacent to the first touch sensor pair (see Fig. 1), a third touch sensor pair (31, 32) that is adjacent to the second touch sensor pair (see Fig. 1), and a fourth touch sensor pair (41, 42) that is adjacent to the third touch sensor pair (see Fig. 1).
The first touch sensor pair comprises a first series first touch sensor and a second series first touch sensor (see Fig. 1).
The second touch sensor pair comprises a first series second touch sensor and a second series second touch sensor (see Fig. 1).

The first touch sensor pair comprises a first series fourth touch sensor and a second series fourth touch sensor (see Fig. 1).
Lee does not disclose surface irregularities between the touch sensors pairs. However, Hessel teaches providing surface irregularities (160) in the form of “haptically perceptible textures” between touch sensors (see Fig. 1; see also [0012] and [0027] of the translation).
Accordingly, the device further comprises: a first surface irregularity (160) between the first series first touch sensor (310) and the first series second touch sensor (311) (see Figs. 1 and 3a), a second surface irregularity (160) between the first series second touch sensor (311) and the first series third touch sensor (312) (see Figs. 1 and 3a), a third surface irregularity (160) between the first series third touch sensor (312) and the first series fourth touch sensor (313) (see Figs. 1 and 3a), a fourth surface irregularity between the second series first touch sensor (320) and the second series second touch sensor (321) (see Fig. 1 and 3a), a fifth surface irregularity (160) between the second series second touch sensor (321) and the second series third touch sensor (322) (see Figs. 1 and 3a), and a sixth surface irregularity (16) between the second series third touch sensor (322) and the second series fourth touch sensor (323).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the shift device disclosed in Lee with the surface irregularities between touch sensors as taught in Hessel to increase the ease of use for a user of the shift device and to therefore increase input security (see Hessel [0012] of the translation).
	Regarding Claims 18 and 30, the Combination further suggests a shift device as recited in claim 17 and 29 respectively, wherein each of the first, second, third, fourth, fifth and sixth surface irregularities is a raised portion or a recessed portion (see [0012] and [0027] of the translation, 
	Regarding Claims 19 and 31, Lee further discloses a shift device as recited in claims 1 and 23 respectively, wherein: the device further comprises an element for providing feedback such as “optical or acoustic activation confirmation”, but not vibration based.
	However, Hessel teaches providing a “haptically perceptible confirmation signal” using one or more vibration elements (see [0029] of the translation, teaching a “vibration motor or a force feedback actuator), the device is configured to cause at least one of the one or more vibration elements to vibrate upon occurrence of a sequence of actions consisting of a shift initiation action and then at least a first operating mode change action (see [0029] of the translation).
	One having ordinary skill in the art before the effective filing date of the claimed invention would have readily appreciated that providing the shift device with a vibration element would provide an improved indicator to an operator that the touch sensors have been activated, since the vibration would provide haptic feedback that doesn’t require the driver to visually verify that the touch sensor has been pressed (potentially acting as a visual distraction resulting in unsafe driving conditions) and would provide a perceivable confirmation even if the vehicle is being operated in an area with loud background noises (e.g. in congested city traffic or an area with nearby construction).
	Accordingly, it would have been obvious to on having ordinary skill in the art before the effective filing date of the claimed invention to provide the shift device disclosed in Lee with a vibration element to provide haptic feedback to the vehicle operator as taught in Hessel to improve vehicle safety by providing a confirmation to the driving that a touch sensory has been activated without distracting the driver visually and allowing for better recognition in loud environments.
Regarding Claims 22, 34 and 36, the Combination further suggests an article of equipment (see Lee [0001] of the translation disclosing a motor vehicle) comprising: a shift device as recited in claims 1, 23, and 35 respectively, and a system that has a plurality of system modes (see Lee [0026] of the translation, disclosing park, reverse, neutral, and driving gears; see also [0013] of the translation disclosing that the shift device is for selecting gears in an automatic translation), each system mode corresponding to one of the operating modes of the shift device (see Lee [0013] and [0026] of the translation), wherein upon receiving a shift signal from the operating mode element (see Hessel [0030] of the translation), the system changes to a system mode that corresponds to the operating mode indicated in the shift signal (see Lee [0013] of the translation, disclosing that the shift device is used to change vehicle gears; see also Hessel [0030] of the translation).
	Regarding Claim 23, Lee discloses a shift device, comprising: 
First (11, 21, 31, 41) and second (12, 22, 32, 42) series of touch sensors (see [0014] of the translation).
An operating mode element  (the Examiner notes that the operating mode element is being interpreted as a circuit board, and further that in a touch sensitive shift device as disclosed a microcontroller would be necessarily present for the shift device to operate as intended, this is also addressed below in the Hessel reference).
A sensor housing (3). 
The first series comprising at least a first series first touch sensor (11), a first series second touch sensor (21), a first series third touch sensor (31), and a first series fourth touch sensor (41), the touch sensors in the first series arranged in a first pattern that extends in a first direction (see Fig. 1, showing a first direction in an up/down direction as the figure is oriented).
The second series comprising at least a second series first touch sensor (12), a second series second touch sensor (22), a second series third touch sensor (32), and a second series fourth touch 
The first pattern and the second pattern aligned to provide a plurality of touch sensor pairs (see Fig. 1, showing for example pairs 11/12, 21/22, 31/32, and 41/42).
Each touch sensor pair comprising a touch sensor of the first series and a touch sensor of the second series (see Fig. 1; see also [0025] of the translation).
The plurality of touch sensor pairs comprises at least a first touch sensor pair (11, 12), a second touch sensor pair (21, 22) that is adjacent to the first touch sensor pair (see Fig. 1), a third touch sensor pair (31, 32) that is adjacent to the second touch sensor pair (see Fig. 1), and a fourth touch sensor pair (41, 42) that is adjacent to the third touch sensor pair (see Fig. 1).
The first touch sensor pair comprises the first series first touch sensor and the second series first touch sensor (see Fig. 1).
The second touch sensor pair comprises the first series second touch sensor and the second series second touch sensor (see Fig. 1).
The third touch sensor pair comprises the first series third touch sensor and the second series third touch sensor (see Fig. 1).
The fourth touch sensor pair comprises the first series fourth touch sensor and the second series fourth touch sensor (see Fig. 1).
For each touch sensor pair, the touch sensor of the first series and the touch sensor of the second series are aligned in a second direction (see Fig. 1, showing a second direction that is left/right as the figure is oriented), the second direction substantially perpendicular to the first direction (see Fig. 1), the second direction substantially perpendicular to the first direction (see Fig. 1)
Each touch sensor pair corresponding to a respective one of a plurality of operating modes of a motor vehicle(see Fig. 1, showing indicators for gears P, R, N, and D, with each gear being associated 
The first touch sensor pair corresponding to said park mode (see Fig. 1).
The second touch sensor pair corresponding to said reverse mode (see Fig. 1).
The third touch sensor pair corresponding to said neutral mode (see Fig. 1).
The fourth touch sensor pair corresponding to said drive mode (see Fig. 1).
The operating mode element configured to change from one of the plurality of operating modes to a different one of the plurality of operating modes (see [0026] and [0027] of the translation, disclosing that touch sensors are uses to change to a specific gear selection, and accordingly the operating modes would be these gear selections), and to emit a shift signal indicating the operating mode to which the operating mode element has changed (the Examiner notes that for the shift device to operate as intended the touch sensor inputs would have to also have a signal output in the form of a shift signal output for the vehicle to change gears), only upon occurrence of a sequence of actions consisting of: 
A shift initiation action consisting of each touch sensor in a shift initiation touch sensor pair simultaneously sensing a touch (see [0011] of the translation), said shift initiation touch sensor pair being one of said plurality of touch sensor pairs (see [0027] of the translation) and corresponding to a current operating mode (see [0027] of the translation, disclosing for example starting in the current gear of P and swiping through to the desired gear of D), said current operating mode being one of said operating modes and being an operating mode in which the operating mode element is at the time of the shift initiation action (see [0026] and [0027] of the translation, disclosing that P is one of the operating modes and is associated with Park, that that for this example the operate selects on the touch sensor the gear that is currently selected which is the Park gear).

Each touch sensor in a shift-to sensor pair simultaneously sensing a touch (see [0027] of the translation, disclosing a sliding movement; see also Fig. 1, showing that to get from D from P the operator would have to “slide” through R and N). 
Said shift-to sensor pair being one of said plurality of touch sensor pairs and being adjacent to a current mode touch sensor pair (see Fig. 1). 
Said current mode touch sensor pair being one of said plurality of touch sensor pairs (see Fig. 1) and corresponding to an operating mode in which the operating mode element is at the time of the operating mode change action (see [0026] and [0027] of the translation, disclosing that to shift between P and D that a sliding movement is required, this means that sequential touching of touch sensor pairs is required, which would mean that a selection signal for both R and N would be sent to the microprocessor, and accordingly, the current mode touch sensor pair would correspond to the operating mode that the operating mode element is at the time of the operating mode change action).
The sensor housing comprises at least a first recessed region and a second recessed region (see Fig. 1, showing a recessed area 2, that is subdivided into a first recessed region and a second recessed region by element 5, with the first recessed region being to the left of element 5 and the second recessed region being to the right of element 5 as the figure is oriented).
Each of the touch sensors comprises a respective touch sensor contact (see Fig. 1, showing the outer surface of the touch sensor, which serves as the touch sensor contact). 
The touch sensor contacts of the first series of touch sensors and the first recessed region together define a first recess (see Fig. 1). 
The touch sensor contacts of the second series of touch sensors and the second recessed region together define a second recess (see Fig. 1).
Lee does not explicitly disclose “an operating mode element” (i.e. a circuit board), and while as stated above, a circuit board would be required for the shift device to operate as intended. In the interest of compact prosecution, the Examiner notes that Hessel, which is similarly directed to touch sensor shift device, teaches a control device in the form of an integrated circuit or microcontroller that takes the touch sensor signal in as an input and then outputs control signals (i.e. shift signals) (see [0030] of the translation).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the shift device disclosed in Lee with the operating mode element in the form of a microcontroller as taught in Hessel to allow for the shift device to operate as intended by providing a means through which a signal input from the touch sensors can be converted into a shift signal output for changing gears in the vehicle.
The resulting Combination does not explicitly suggest that a touch activating two adjacent touch sensor pairs has to be within a maximum duration time interval. However, Hinckley, which is directed to touch sensitive input devices, teaches the use of a “time out” function to prevent against accidental selection due to an accidental brushing of the touch sensor. This requires that the touch has to be within a certain time frame otherwise no selection is made (see [0154]).
One having ordinary skill in the art before the effective filing date of the claimed invention would have readily appreciated that requiring sequential selection between two adjacent touch sensor pairs within a defined time-out period, and consequently providing a “maximum duration time interval”, would be essential to providing safe and accurate shifting of the vehicle, by preventing a short unintentional brushing of a touch sensor pair from causing a shift change that could present an unsafe driving even (e.g. accidentally shifting the vehicle into reverse from park).
Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the shift device suggested by the Combination Hinckley to prevent accidental shift changes due to an accidental brushing of one of the touch sensor pairs.
The resulting Combination would necessarily meeting the recited claim language “each touch sensor in a shift-to sensor pair simultaneously sensing a touch within a maximum duration time interval since said shift initiation action or a most recent previous operating mode change action” since a sequential touch of adjusting touch sensor pairs outside of the maximum duration time interval would be treated as an accidental brushing of the touch sensor, and for the sake of safety would not result in a gear shift command. 

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Lee (DE 10 2009 031 649 A1) in view of Hessel (WO 2020/099620 A1), Hinckley et al. (US 2001/0011995) and Yamazaki (US 2014/0202046).
Regarding Claim 12, the Combination does not suggest the location for the indicia being between each touch sensor in each touch sensor pair for the shift device recited in claim 12. 
However, Yamazaki, which is directed to markings on a shift device, teaches a shift device having two recessed portions (see Fig. 2), where the indicia for the shift position can be located between the two recessed portions.
One having ordinary skill in the art before the effective filing date of the claimed invention would have readily appreciated that located the indicia between the two recessed tracks of the shift device would provide numerous benefits, including reducing the overall width of the shift device, since the indicia would be placed on the existing protruding region, and therefore would not require additional housing space to the right or left of the recessed portions to place the indicia. Further, by placing the indicia between the two recessed portions, the same shift device could be installed into both 
Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the shift device suggested by the Combination with the indicia for the shift position being located between the two recessed portions as taught in Yamazaki.
The resulting Combination would necessarily result in: wherein the protruding region comprises respective indicia between the respective touch sensors of each touch sensor pair, since the indicia is located between the two recessed portions, and the touch sensors of a touch sensor pair are each located in adjacent recesses separated by the protruding region.

Claims 20 and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (DE 10 2009 031 649 A1) in view of Hessel (WO 2020/099620 A1), Hinckley et al. (US 2001/0011995) and Kreinest et al. (US 2020/0271218).
Regarding Claims 20 and 32, the Combination does not suggest the exact location of the vibration elements of the shift device as recited in claim 19 and claim 32 respectively.
However, Kreinest, which is directed to haptic feedback touch sensors in shift devices (see Abstract) teaches a vibration of the touch sensor (see [0032]). Accordingly, the selection of the touch sensor can be felt at the touch sensor.
One having ordinary skill in the art before the effective filing date of the claimed invention would have readily appreciated that vibration at the touch sensor would provide the most accurate feedback to the operator of the vehicle, by vibrating the element that is being activated, as opposed to 
Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the shift device suggested by the Combination with the vibration being felt directly at the touch sensor as taught in Kreinest to provide accurate and readily recognizable feedback to the operator.
The resulting Combination would necessarily results in: said vibration of the at least one of the one or more vibration elements can be felt at said pair of touch sensors (see Kreinest [0032])adjacent to the pair of touch sensors that were touched in the initiation sensor-pair activation (see Hessel [0029] of the translation).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY ROBERT WEBER whose telephone number is (571)272-3307.  The examiner can normally be reached on 7:30 - 5:30 M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WILLIAM J KELLEHER can be reached on (571) 272-7753.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 






/G.R.W./Examiner, Art Unit 3658                                                                                                                                                                                                        
/Jake Cook/Primary Examiner, Art Unit 3658